         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 1 of 21




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    IN RE:                                                         CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                           CASE NO.: 21-32351 (DRJ)
              Debtors.                                             (Jointly Administered)

                   DEBTORS’ RESPONSE AND RESERVATION OF RIGHTS TO
                     THE TERMINAL ENTITIES’ MOTION TO ALLOW AND
                     COMPEL PAYMENT OF ADMINISTRATIVE EXPENSES

         Limetree Bay Services, LLC and its debtor affiliates (collectively, the “Debtors”), as

debtors and debtors in possession in the above-captioned, jointly administered chapter 11 cases

(collectively, the “Chapter 11 Cases”), hereby submit this response and reservation of rights (the

“Response”) to The Terminal Entities’ Motion to Allow and Compel Payment of Administrative

Expenses [Doc. No. 435] (the “Motion”)2 filed by the Terminal Entities. In support thereof, the

Debtors state as follows:

                                      PRELIMINARY STATEMENT

         1.        The Motion brings to the forefront a question simmering just under the surface since

the commencement of the Chapter 11 Cases: Whether and to what extent are the Terminal Entities

entitled to payment on account of the storage of non-estate property—namely, the J. Aron

Product?3 The Terminal Entities contend that the Debtors should be obligated to pay the full

contractual amount due and owing for any and all services rendered under the Included TSA for




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776);
Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining
Operating, LLC (9067); Limetree Bay Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree
Bay Services, LLC, 11100 Brittmoore Park Drive, Houston, TX 77041.
2
  Unless otherwise defined herein, defined terms shall have the meanings ascribed to them in the Motion.
3
  As discussed, infra, the Motion also pertains to the obligation to pay for the storage of Debtor Product; however, the
Debtor Product accounts for less than 1% of the total Product stored at the Terminal.


4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 2 of 21




the benefit of J. Aron. Upon examination, however, the arguments advanced by the Terminal

Entities in support of this position prove specious and unsubstantiated.

         2.        First, Section 365(d)(3) of the Bankruptcy Code is irrelevant to the circumstances

presented. Section 365(d)(3) of the Bankruptcy Code provides that the “trustee shall timely

perform all obligations of the debtor … arising from and after the order for relief under any

unexpired lease of nonresidential real property, until such lease is assumed or rejected….” 11

U.S.C. § 365(d)(3)(A) (emphasis added). The TSAs, however, are not “lease[s] of nonresidential

real property.” To the contrary, the TSAs grant LBRM the right

                                              Included TSA, Doc. No. 326-1; see Non-Included TSA,

Doc. No. 326-2.

         3.        Second, the Terminal Entities have not, and cannot, satisfy the basic prima facie

elements for an award of an administrative claim under Section 503(b)(1) of the Bankruptcy Code.

Simply put, the services rendered under the Included TSA are not “actual, necessary costs and

expenses of preserving the estate” [11 U.S.C. § 503(b)(1)(A)] as such services did not “arise[]

from a transaction with the debtor-in-possession” and “enhance[] the ability of the debtor-in-

possession’s business to function as a going concern.” Toma Steel Supply, Inc. v. TransAmerican

Natural Gas Corp. (In re TransaAmerican Natural Gas Corp.), 978 F.2d 1409, 1416 (5th Cir.

1992). To the contrary, any postpetition services rendered under the Included TSA arise from a

transaction with J. Aron—not the Debtors—due to the prepetition delivery of a Trigger Event

Notice. For the same reason, services rendered under the Included TSA are not “necessary” to the

preservation of the estate as, following the delivery of a Trigger Event Notice, the Terminal

Entities have an independent obligation to J. Aron to continue providing services, including storing

and assisting in the liquidation of the J. Aron Product, regardless of whether LBRM defaults under



                                                   2
4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 3 of 21




the Included TSA—a provision undoubtedly included to prevent the Terminal Entities from

refusing service if LBRM, an affiliate of the Terminal Entities sharing common ownership and

management, failed to make payment under the Included TSA. Finally, as discussed below, the

liquidation of the J. Aron Product does not provide any cognizable benefit or substantial

contribution to the estates.

         4.        Third, the Terminal Entities have failed to establish any basis to warrant the award

of adequate protection under Section 363(e) of the Bankruptcy Code in excess of the adequate

protection (i.e., $150,000 per week) provided under the Interim DIP Orders and Final DIP Order

(as defined below). More precisely, the Terminal Entities have failed to present any evidence

whatsoever to support the conclusion that the storage of the Debtor Product is anticipated to cause

additional wear and tear on the subject tanks in an amount equal to the full contractual storage fees

due under the TSAs (or any other amount).

         5.        Accordingly, and for the reasons discussed herein, the Debtors respectfully request

that the Court deny the Motion in its entirety.

                                              RESPONSE

A.       The Terminal Entities Are Not Entitled To Compel Payment Under The TSAs
         Pursuant To Section 365(d)(3) Of The Bankruptcy Code

         6.        Section 365(d)(3) of the Bankruptcy Code provides, in pertinent part, that a “trustee

shall timely perform all obligations of the debtor … arising from and after the order for relief under

any unexpired lease of nonresidential real property, until such lease is assumed or rejected….”

11 U.S.C. § 365(d)(3)(A). The TSAs, however, do not constitute “lease[s] of nonresidential real

property” and, as such, the Terminal Entities are not entitled to payment of amounts due thereunder

pursuant to Section 365(d)(3) of the Bankruptcy Code.




                                                     3
4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 4 of 21




         1.        TSAs are not Leases of Nonresidential Real Property

         7.        Principally, the TSAs do not constitute “leases” for purposes of Section 365 of the

Bankruptcy Code. A “lease” is “the transfer for absolute control and possession of property at an

agreed rental.” Statement, Inc. v. Pilgrim's Landing, Inc., 49 A.D.2d 28, 33 (N.Y. Sup. Ct. 1975)

(internal quotations omitted), quoting Feder v. Caliguira, 8 N.Y.2d 400, 404, 171 N.E.2d 316, 318

(N.Y. Ct. App. 1960);4 see also In re Mirant Corp., No. 03-46590 DML, 2005 WL 6443618, at *7

(Bankr. N.D. Tex. Nov. 22, 2005) (“It is well-established that a distinguishing feature of a lease

of real property is the lessee’s right to exclusive possession of the property.”), citing Delauter v.

Shafer, 374 Md. 317, 822 A.2d 423, 427 (Md.2003) (quoting 1 TIFFANY, THE LAW OF REAL

PROPERTY § 79, at 117–118 (3d ed.1939)). The TSAs do not effectuate a “transfer for absolute

control and possession of property….” Statement, Inc., 49 A.D.2d at 33. Indeed, the TSAs

expressly provide
                                                              5
                                                                  See Included TSA, Doc. No. 326-1, at §§

1.1, 25 and 26; see Non-Included TSA, Doc. No. 326-2, at §§ 1.1, 25 and 26.

         8.        In reality, the TSAs merely grant LBRM the right to use certain storage capacity in

the Terminal—not the right to control or possess the tanks or any real property interests of the

Terminal Entities. See, e.g., Included TSA, Doc. No. 326-1, at Recitals, ¶¶ B and C; Non-Included

TSA, Doc. No. 326-2, at Recitals, ¶¶ B, D, and G. Indeed, the TSAs do not contain a single

reference to the lease of real property. See, generally, Included TSA, Doc. No. 326-1; see,

generally, Non-Included TSA, Doc. No. 326-2. In fact, the only reference to “real property” in




4
  The TSAs are governed by and construed in accordance with the laws of the State of New York, without reference
to the choice of law principles thereof. See Included TSA, Doc. No. 326-1, at § 28.6(a); see also Non-Included TSA,
Doc. No. 326-2, at § 28.6(a).
5
  Under the TSAs, “Limetree Bay” refers to Limetree Bay Terminals, LLC and “Terminal” includes “tanks, and all
other related … real property.”

                                                        4
4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 5 of 21




the TSAs appears in the definition of “Terminal.” Non-Included TSA, Doc. No. 326-2, at § 1.1



                                                                          ;6 see Included TSA, Doc. No. 326-

1, at § 1.1 (same). As noted, supra, TSAs expressly provide

                                        See Included TSA, Doc. No. 326-1, at §§ 25 and 26; see Non-

Included TSA, Doc. No. 326-2, at §§ 25 and 26.

         9.        The fact that the TSAs merely grant a right to use certain storage capacity is further

illustrated by numerous provisions of the TSAs, including, without limitation,



                                                                               —demonstrating that it is the

storage capacity, not any specific tanks or nonresidential real property, at issue in the TSAs. See

Included TSA, Doc. No. 326-1, at § 6.3; see Non-Included TSA, Doc. No. 326-2, at § 6.3.

Additionally, the conduct of the Terminal Entities—i.e., commingling assets of the Debtors with

assets of unaffiliated third parties in the tanks—implicitly acknowledges that the storage rights

conferred under the TSAs were not exclusive leasehold rights for the tanks or real property upon

which the tanks are located.7

         10.       Based on the foregoing, the TSAs do not constitute leases of nonresidential real

property subject to the requirements of Section 365(d)(3) of the Bankruptcy Code and, as such,

LBRM is not obligated to pay the storage fees under the TSAs pending their assumption or

rejection.



6
  Per the terms of the Share Services Systems Agreement (the “SSSA”), the Debtors own an undivided, tenant in
common interest in certain real and personal property assets of the Terminal. See SSSA, Doc. No. 326-4. The Debtors
are investigating their particular interests in the property upon which the subject tanks are located and, moreover,
whether the Debtors own any portion of the subject tanks under the SSSA.
7
  As discussed below, such conduct also constitutes a breach of the TSAs relieving the Debtors of the obligation to
perform under the TSAs and/or entitling the Debtors to damages, recoupment rights, and offsets.

                                                         5
4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 6 of 21




         2.        Compelling the Debtors to Pay All Contractual Storage Fees under the TSAs
                   would be Inequitable

         11.       If the Court finds that the TSAs are subject to Section 365(d)(3) of the Bankruptcy

Code, the Debtors submit that compelling the Debtors to pay the contractual storage fees would

be inequitable.      Section 365(d)(3) of the Bankruptcy Code “does not expressly state what

consequences follow from a debtor’s violation of its terms.” In re Southwest Aircraft Servs., Inc.,

831 F.2d 848, 853 (9th Cir. 1987), cert. denied, 487 U.S. 1206 (1988); see also In re Mr. Gatti's,

Inc., 164 B.R. 929, 931 (Bankr.W.D.Tex.1994) (“While [Section 365(d)(3)] expressly requires a

debtor-tenant to timely perform all obligations accruing under the lease after commencement of

the case, it fails to set out the landlord’s remedies in the event of a default.”); In re DBSI, Inc., 407

B.R. 159, 164 (Bankr. D. Del. 2009) (“[S]ection [365(d)(3)] does not prescribe a penalty for its

violation.”); In re Westview 74th St. Drug Corp., 59 B.R. 747, 752 (Bankr. S.D.N.Y. 1986) (same).

As such, courts have discretion in determining the appropriate remedy in the event a debtor fails

to comply with Section 365(d)(3) of the Bankruptcy Code. See In re Southwest Aircraft Servs.,

Inc., 831 F.2d at 854 (“Congress intended the bankruptcy courts to have the discretion to consider

all of the particular facts and circumstances involved in each bankruptcy case and to decide

whether the consequence of a violation of subsection (d)(3) should be forfeiture of the unassumed

lease, some other penalty, or no penalty at all.”); In re Westview 74th St. Drug Corp., 59 B.R. at

754 (the appropriate remedy for violations of Section 365(d)(3) of the Bankruptcy Code “is one

which should be formulated by the court after a review of the facts of a particular case.”).

         12.       Under the circumstance presented, compelling the Debtors to pay the amount due

at the contractual rate under the TSAs would be inequitable. First and foremost, LBRM is the only

debtor entity party to the TSAs. See, generally, Included TSA, Doc. No. 326-1; see, generally,

Non-Included TSA, Doc. No. 326-2. Accordingly, compelling the Debtors (other than LBRM) to


                                                    6
4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 7 of 21




pay amounts due under the TSAs would be inequitable. Second, LBRM has moved to reject the

TSAs nunc pro tunc to the Petition Date pursuant to Section 365 of the Bankruptcy Code, which

motions are still pending. See Doc. Nos. 199 and 200. If granted, the Terminal Entities would not

be entitled to payment of any amounts due under the TSAs pursuant to Section 365(d)(3) of the

Bankruptcy Code; rather, the Terminal Entities would only be entitled to a claim for compensation,

to the extent permitted under Section 503(b)(1) of the Bankruptcy Code. Third, the Debtors are

informed and believe that the Terminal Entities improperly inflated the rates charged to the Debtors

under the TSAs, such that ordering LBRM to pay these above-market rates would be unreasonable

and unfair to creditors. Fourth, the Debtors are informed and believe that the Terminal Entities

have improperly commingled third party assets with the Product of the Debtors, and, possibly, J.

Aron, in violation of the TSAs, which, if accurate, would preclude the Terminal Entities from

recouping storage and associated fees (e.g., fees for the full capacity of tanks containing third-

party product, tank cleaning fees, etc. [see Included TSA, Doc. No. 326-1, § 9.1; see Non-Included

TSA, Doc. No. 326-2, § 9.1]) or asserting a claim for amounts due under the TSAs [see 11 U.S.C.

§ 502(b)(1)] and, moreover, may entitle LBRM to damages, recoupment, reimbursement, and

offset.8 Similarly, the Terminal Entities owe the Debtors certain funds under the SSSA, which the

Debtors estimate total in excess of $7.3 million (as of the Petition Date) and may be offset against

any claims by the Terminal Entities under the TSAs.

         13.       Accordingly, based on the foregoing, the Debtors submit that compelling the

Debtors to pay all amounts due under the TSAs pursuant to Section 365(d)(3) of the Bankruptcy

Code would be inequitable.




8
  The Debtors are investigating the conduct of the Terminal Entities in connection with the storage of Product under
the TSAs.

                                                         7
4828-7238-6298.5
         Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 8 of 21




B.       Terminal Entities Fail To Establish A Valid Administrative Claim

         14.       Pursuant to Section 503(b)(1)(A) of the Bankruptcy Code, the Court may allow an

administrative priority claim for the “actual, necessary costs and expenses of preserving the

estate….” 11 U.S.C. § 503(b)(1)(A). The classification of a claim as an administrative expense

“is significant because we presume that all ‘creditors are equally innocent victims in th[e]

bankruptcy.’ The question is therefore ‘not whether [the creditor] deserves to get paid, but whether

[it] deserves to get paid at the expense of [the debtor’s] existing unsecured creditors.’” In re

Whistler Energy II, L.L.C., 931 F.3d 432, 441 (5th Cir. 2019) (internal citation omitted), quoting

In re Jack/Wade Drilling, Inc., 258 F.3d 385, 389 (5th Cir. 2001). “The burden is upon the creditor

seeking administrative expenses to prove that the costs or expenses are actual, necessary, and

beneficial to the estate.” In re Espinosa, 542 B.R. 403, 410 (Bankr. S.D. Tex. 2015), citing In re

Buttes Gas & Oil Co., 112 B.R. 191, 193 (Bankr. S.D. Tex.1989) (“The burden of proof is on the

movant or applicant in establishing their entitlement to an award under 11 U.S.C. § 503(b) and

they must demonstrate by a preponderance of the evidence that a substantial contribution was

made.”). “‘Generally, section 503(b) priorities should be narrowly construed to maximize the

value of the estate for all creditors.’” In re Northstar Offshore Grp., LLC, 628 B.R. 286, 299

(Bankr. S.D. Tex. 2020), quoting 4 COLLIER ON BANKRUPTCY ¶ 503.06[2] (Richard Levin

& Henry J. Sommers eds., 16th ed.).

         1.        Storage of J. Aron Product does not Constitute an Actual and Necessary
                   Expense of Preserving the Estate

         15.       “In order to qualify as an ‘actual and necessary cost’ under section 503(b)(1)(A), a

claim against the estate must have arisen post-petition and as a result of actions taken by the trustee

that benefitted the estate.” In re Jack/Wade Drilling, Inc., 258 F.3d 385, 387 (5th Cir. 2001), citing

Toma Steel Supply, Inc. v. TransAmerican Natural Gas Corp. (In re TransaAmerican Natural Gas


                                                    8
4828-7238-6298.5
Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 9 of 21
Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 10 of 21
Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 11 of 21
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 12 of 21




Refinery in preparation for a sale of the facility. In fact, the storage and disposition of the J. Aron

Product has nothing to do with the repair and idling of the Refinery. Rather, any postpetition

services under the Included TSA pertain exclusively to the liquidation of the J. Aron Product under

the terms of the J. Aron Transaction Documents—not the Debtors’ business operations, as required

to warrant an administrative claim under Section 503(b)(1) of the Bankruptcy Code—and,

moreover, are rendered by the Terminal Entities in order to discharge their obligations to J. Aron

under the Included TSAs. In re TransAmerican Nat. Gas Corp., 978 F.2d at 1416.

         21.       Finally, the Terminal Entities have not, and cannot, identify any direct benefit to

the estates from the storage of the J. Aron Product. To the contrary, the Terminal Entities posit

that:

         The storage capacity and related services being provided to the Debtors under the
         Included TSA will allow the Debtors to fulfill their obligations to J. Aron. This
         will allow the Debtors to recover for their estates certain refunds of margin funds,
         lien releases, and potentially additional proceeds under the J. Aron Transaction
         Documents ….

Doc. No. 435, at p. 14. Such contingent and attenuated “benefit” fails to satisfy the “direct benefit”

and “substantial contribution” requirements for allowance of an administrative claim under Section

503(b)(1) of the Bankruptcy Code. In re Dahlgren Int'l, Inc., 147 B.R. at 402; In re Espinosa, 542

B.R. at 410.

         22.       Due to the absence of any cognizable benefit to the Debtors and their estates, the

Terminal Entities are not entitled to an administrative expense claim for services rendered to J.

Aron under the Included TSA.

C.       If Entitled To An Administrative Claim, The Requested Claim Is Grossly
         Disproportionate To The Value Of Any Alleged Services Under The TSAs

         23.       Assuming, arguendo, the Terminal Entities are entitled to an administrative claim,

the administrative claim requested is grossly disproportionate to the value of any services rendered


                                                   12
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 13 of 21




under the TSAs. The sine qua non of an administrative claim under Section 503(b)(1) of the

Bankruptcy Code is actual, cognizable benefit to the estate. In re H.L.S. Energy Co., Inc., 151

F.3d 434, 437 (5th Cir. 1998) (“An ‘actual and necessary cost’ must have been of benefit to the

estate and its creditors. This requirement is in keeping with the conceptual justification for

administrative expense priority: that creditors must pay for those expenses necessary to produce

the distribution to which they are entitled.” (emphasis added)), citing In re TransAmerican Natural

Gas Corp., 978 F.2d at 1416; In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd sub

nom. In re ASARCO, L.L.C., 650 F.3d 593 (5th Cir. 2011) (“Crucial to satisfying the § 503 test is

that the estate receive a ‘discernible benefit’ as a result of the expenditure.”).

         24.       By and through the Motion, the Terminal Entities seek an administrative claim in

excess of any arguable benefit to the estates. First and foremost, as discussed supra, the storage

of the J. Aron Product does not “enhance[] the ability of the [Debtors’] business to function as a

going concern” or “result in a direct benefit to the estate,” and, as such, does not entitle the

Terminal Entities to an administrative expense claim. In re TransAmerican Nat. Gas Corp., 978

F.2d at 1416; In re Dahlgren Int'l, Inc., 147 B.R. at 402. Furthermore, the J. Aron Product is not

property of the estates under Section 541(a) of the Bankruptcy Code; rather, the J. Aron Product

is owned by J. Aron and, as present, is being liquidated for the benefit of J. Aron under the J. Aron

Transaction Documents. Thus, the storage of the J. Aron Product does not directly benefit an

estate asset; rather, the Terminal Entities continue to store the J. Aron Product pending liquidation

of the same because the Terminal Entities are contractually obligated to provide such services to

J. Aron under the Included TSA.

         25.       Notwithstanding, even if the Terminal Entities have provided some benefit to the

estates under the TSAs, the Terminal Entities request a claim far in excess of any arguable benefit



                                                  13
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 14 of 21




conferred. By and through the Motion, the Terminal Entities request that the Court allow an

administrative expense claim under Section 503(b)(1) of the Bankruptcy Code in an amount equal

to the maximum storage fee due under the Included TSA, which consists primarily of fees for

unused storage capacity.10 See Doc. No. 435, at pp. 8-10, 12-15. Indeed, the Terminal Entities

concede that the vast majority of the storage capacity for which the Terminal Entities seek an

administrative claim is unused, to wit, only approximately 24% of the total storage capacity

allocated under the TSAs is presently occupied with Product.11 Setting aside the question of

whether any benefit is conferred by the storage of the Product, it is beyond reasonable dispute that

the Debtors and the estates do not benefit from unused, “reserved” storage capacity at the

Terminal—especially as the Debtors are not operating and J. Aron is liquidating the J. Aron

Product in accordance with the Included TSA.

         26.       As such, to the extent the Court allows an administrative claim, such claim must be

limited to the actual storage capacity utilized under the Included TSA. The Terminal Entities,

however, have failed to establish the value of the actual storage capacity utilized under the TSAs

and, thus, any arguable “benefit.” See, generally, Doc. No. 435. “The burden is upon the creditor

seeking administrative expenses to prove that the costs or expenses are actual, necessary, and


10
   While it is the Debtors’ understanding that the Terminal Entities seek payment of the maximum storage fee under
the TSAs, the Motion fails to provide any calculation for the amount of the requested administrative claim. As a
result, the Debtors cannot ascertain the basis for the requested administrative claim—beyond the Terminal Entities’
assertion that “[e]ach month, the Debtors incur approximately $5.5 million in tank storage costs plus additional fees
as provided under the TSAs…. As of the date of this motion, the Debtors owe $7,826,641.61 in unpaid storage fees
for the period from the Petition Date through the end of July 2021 and for the month of August 2021 under the TSAs.”
Doc. No. 435, at p. 9.
11
   Debtors are continuing to investigate the amount of Product stored at the Terminal. Notwithstanding, by and through
the Motion, the Terminal Entities concede that only approximately 3,022,903 barrels of Product are stored in the tanks,
                                                                             Further, of the 3,022,903 barrels of Product
stored at the Terminal, only 23,273 barrels, or less than 1% of the Product, is Debtor Product.

Further, with respect to the Debtor Product, the Terminal Entities allege that the Debtors are utilizing the butane and
propane to generate power for the benefit of the Refinery [see D.E. 435, at pp. 14-15]; however, the Terminal Entities
fail to disclose that the Terminal Entities rely on power supplied by the Refinery to operate the Terminal and, as such,
would benefit from the alleged use of the butane and propane to the same extent, if not more, than the Refinery.

                                                          14
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 15 of 21




beneficial to the estate.” In re Espinosa, 542 B.R. at 410, citing In re Buttes Gas & Oil Co., 112

B.R. at 193 (“The burden of proof is on the movant or applicant in establishing their entitlement

to an award under 11 U.S.C. § 503(b) and they must demonstrate by a preponderance of the

evidence….”). While the Terminal Entities identify the purported amount of Product as of the

date of the Motion, the Terminal Entities fail to (i) provide an accounting of the Product stored

between the Petition Date and the filing date of the Motion, (ii) identify the type(s) of Product

stored at the Terminal under the TSAs, (iii) the amounts of each type of Product stored at the

Terminal under the TSAs, which considerations is crucial as the storage fees per barrel under the

TSAs depend on the type of product being stored, or (iv) provide an accounting of the allocation

of the $1,350,000 paid to the Terminal Entities in accordance with the Interim DIP Orders and

Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured Superpriority

Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured

Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief [Doc. No. 495] (the

“Final DIP Order”). Absent evidence of the foregoing, the Terminal Entities have failed to carry

their evidentiary burden to establish any administrative claim and, as such, the Motion must be

denied.12

D.       Terminal Entities Are Not Entitled To Adequate Protection Under Section 363(e)

         27.       As an alternative to the relief requested under Section 365(d)(3) of the Bankruptcy

Code, the Terminal Entities aver that the Debtors should be ordered to pay the full amount

allegedly due under the contract (i.e., $7,826,641.61) as adequate protection under Section 363(e)



12
   In the course of their investigation, the Debtors have uncovered information that may affect the amounts due and
owing under the TSAs, including whether exclusive rights to the storage capacity in the tanks were conferred and
whether and to what extent the storage charge per barrel should be adjusted to reflect the non-exclusive nature of the
storage, which places the product as greater risk of dilution or contamination. As noted below, unless the parties agree
to a reasonable schedule for discovery and the adjudication of the Motion, the Debtors request a continuation of the
hearing on the Motion to permit the Debtor to conduct discovery regarding this issue, among others.

                                                          15
4828-7238-6298.5
Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 16 of 21
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 17 of 21




fees under the TSAs without any allocation for profit, which is unlikely as the Debtors are informed

and believe that the Terminal Entities charge non-debtor entities less than the pricing in the TSAs

for the same services.

         30.       As for the former issue, the Terminal Entities have failed to demonstrate any legal

basis for adequate protection under Section 363(e) of the Bankruptcy Code. As previously

discussed, the TSAs do not constitute “leases” of real or personal property; rather, the TSAs merely

grant LBRM the right to store certain hydrocarbons at the Terminal. Indeed, all rights normally

associated with a “lease” are expressly reserved for the Terminal Entities under the TSAs. More

precisely, as noted, supra,

                                                                                    See Included TSA,

Doc. No. 326-1, at §§ 1.1, 25 and 26; see Non-Included TSA, Doc. No. 326-2, at §§ 1.1, 25 and

26. Similarly, to the extent the TSAs constitute “leases” of personal property for purposes of

Sections 363(e) and 365 of the Bankruptcy Code, the Terminal Entities have failed to demonstrate

which tanks are “used” by the Debtors (i.e., contain Debtor Product).

         31.       Assuming, arguendo, the Terminal Entities are entitled to adequate protection

under Section 363(e), the Debtors respectfully submit that the adequate protection provided under

the Interim DIP Orders and Final DIP Order (i.e., $150,000 per week) sufficiently protects the

Terminal Entities from any potential diminution in the value of the tanks containing Debtor

Product resulting from the storage of the same. As such, the Debtors respectfully request that the

Court deny the request for adequate protection under Section 363(e).

E.       The Terminal Entities’ Request For An Administrative Claim Is Premature

         32.       In addition to the foregoing defects, consideration of the Motion is premature as the

purported “benefit” is speculative and the investigation regarding the breach of the TSAs by the

Terminal Entities and potential offset claims remains ongoing.

                                                    17
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 18 of 21




         33.       As noted above, the Terminal Entities argue that the Debtors are benefitted by the

storage services provided under the TSAs because “[u]pon completion of this [J. Aron Product]

liquidation process, the Debtors stand to receive, at minimum, ‘a refund of certain posted margin

funds and a release of a lien on the catalyst.’” See Doc. No. 435, at p. 10. In addition to the fact

that such “benefit” is not conferred upon the estates by the Terminal Entities, the receipt of the

purported “benefit” is not certain. To the contrary, the recovery of the posted margin funds and

release of the J. Aron security interest are predicated on the satisfaction of the amounts due under

the J. Aron Transaction Documents. As such, if the liquidation of J. Aron Product fails to realize

sufficient proceeds, the Debtors may only receive a portion of the posted margin funds, if any, and,

moreover, may not receive a release of the J. Aron lien on the catalyst. Additionally, any recovery

premised upon the value of the catalyst is predicated not only on the release of the J. Aron lien,

but also on the ultimate sale price of the catalyst, which cannot be known at this time.

         34.       Further, the Debtors are informed and believe that the Terminal Entities breached

the TSAs and/or engaged in improper conduct in violation of the TSAs and/or the duty of good

faith and fair dealing by, among other things, (i) commingling third party products with the Debtor

Product and/or J. Aron Product in violation of the TSAs, (ii) unnecessarily dividing Product among

multiple Tanks in an effort to inflate the amounts due under the TSAs, (iii) billing and assessing

fees, interests and penalties for storage capacity in tanks utilized by third parties, and

(iv) concealing the foregoing in an effort to induce LBRM to perform under the TSAs prior to and

following the Petition Date and to induce the Debtors to provide adequate protection under the

Interim DIP Orders and Final DIP Order. To the extent the Terminal Entities are in breach of the

TSAs or the Debtors have claims against the Terminal Entities arising under the TSAs, or

otherwise, including, without limitation, any amounts due and owing under the SSSA, the Debtors



                                                   18
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 19 of 21




may have the right to offset any such liability or obligations against the purported “benefit”

conferred under the TSAs for purposes of calculating any administrative expense claim or

challenge the allowance of any such claim under Section 502(b)(1) of the Bankruptcy Code.

         35.        Based on the foregoing and need to conduct discovery related to several issues

pertaining to the allowance of the requested administrative claim, the Debtors respectfully submit

that consideration of the Motion is premature and, as such, the Motion should be denied.

                   REQUEST FOR CONTINUATION TO CONDUCT DISCOVERY

         36.        Proceedings to adjudicate the allowance of an administrative expense claim are

contested matters subject to Bankruptcy Rule 9014. See In re TransAmerican Natural Gas Corp.,

978 F.2d at 1416; see also In re Health Diagnostic Laboratory, Inc., 557 B.R. 885, 889 (Bankr.

E.D. Va. 2016). Bankruptcy Rule 9014(c) authorizes parties to a contested matter to propound

discovery in connection with the resolution of the contested matter. As noted, supra, the Terminal

Entities’ request for the allowance of an administrative priority claim raises myriad issues. At

present, the Debtors and Terminal Entities are discussing the terms of a joint scheduling order for

the resolution of the Motion, among other pending matters, including, without limitation, the scope

and timeframe in which to conduct discovery; however, the parties have yet to finalize the terms

of the envisioned order. Accordingly, to the extent the Terminal Entities set the Motion for hearing

without agreement on the terms of an appropriate discovery schedule, the Debtors request that the

Court continue the hearing on the Motion to permit the Debtors a reasonable opportunity to

conduct discovery in accordance with Bankruptcy Rule 9014.

         37.        To the extent necessary under Local Rule 3007-1 of the Bankruptcy Local Rules

for the United States Bankruptcy Court for the Southern District of Texas, the Debtors intend to

conduct any and all discovery permitted under Bankruptcy Rule 9014, or otherwise authorized by



                                                  19
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 20 of 21




the Court, and deemed due and proper by the Debtors, including, without limitations, propounding

requests for the production of documents and deposing salient witnesses.

                                   RESERVATION OF RIGHTS

         38.       The Debtors expressly reserve the right to amend or supplement this Response and

to assert any other rights, objections and remedies under and relating to any and all agreements by

and between the Debtors, or any of them, and the Terminal Entities, or any of them, including,

without limitation, the TSAs, the assumption or rejection of any such contracts or agreements, any

and all claims or interests asserted by the Terminal Entities, or any of them, in these Chapter 11

Cases, including, without limitation, the administrative claim sought by and through the Motion,

the Bankruptcy Code, the Bankruptcy Rules, and/or other applicable law. Nothing contained

herein is intended or should be construed as, or deemed to constitute, an agreement or admission

as to the validity of any claim against the Debtors on any grounds, a waiver or impairment of the

Debtors’ rights to dispute any claim on any grounds, or an assumption or rejection of, or agreement

to assume or reject, any agreement, contract, or lease under Section 365 of the Bankruptcy Code.

                                   [Remainder Intentionally Blank]




                                                  20
4828-7238-6298.5
        Case 21-32351 Document 588 Filed in TXSB on 09/15/21 Page 21 of 21




         WHEREFORE, the Debtors respectfully request that the Court deny the Motion in its

entirety and grant the Debtors such relief as is appropriate.

         RESPECTFULLY SUBMITTED this 15th day of September, 2021.

                                                     BAKER & HOSTETLER LLP

                                                     /s/ Elizabeth A. Green
                                                     Elizabeth A. Green, Esq.
                                                     Fed ID No.: 903144
                                                     Jimmy D. Parrish, Esq.
                                                     Fed. ID No. 2687598
                                                     SunTrust Center, Suite 2300
                                                     200 South Orange Avenue
                                                     Orlando, FL 32801-3432
                                                     Telephone: 407.649.4000
                                                     Facsimile: 407.841.0168
                                                     Email: egreen@bakerlaw.com
                                                             jparrish@bakerlaw.com

                                                     BAKER & HOSTETLER LLP
                                                     Jorian L. Rose, Esq.
                                                     (Admitted Pro Hac Vice)
                                                     45 Rockefeller Plaza
                                                     New York, New York
                                                     Telephone: 212.589.4200
                                                     Facsimile: 212.589.4201
                                                     Email: jrose@bakerlaw.com

                                                     Proposed Counsel for the Debtors and Debtors
                                                     in Possession


                                       Certificate of Service

       I certify that on September 15, 2021, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                       /s/ Elizabeth A. Green
                                       Elizabeth A. Green




4828-7238-6298.5
